                   Case 2:19-cv-01911-MJP Document 29 Filed 11/05/20 Page 1 of 5




 1                                                   THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     THE POKÉMON COMPANY                             No. 19-cv-1911MJP
10   INTERNATIONAL, INC., a Delaware
     corporation,                                    PLAINTIFF THE POKÉMON COMPANY
11                                                   INTERNATIONAL, INC.’S MOTION FOR
                             Plaintiff,              LEAVE TO FILE SECOND AMENDED
12                                                   COMPLAINT
              v.
13
                                                     NOTE FOR MOTION CALENDAR:
14   BRYAN GARCIA CRUZ, an individual,               November 20, 2020

15                           Defendant.

16

17            Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff The Pokémon Company

18   International, Inc. (“TPCi”) moves the Court for leave to file a second amended complaint to add

19   David Andino Maisonave as a defendant. TPCi recently received information regarding

20   Mr. Andino’s participation in leaking images from the unreleased strategy guide for Pokémon

21   Sword and Pokémon Shield. A copy of the proposed Second Amended Complaint is attached to

22   the Declaration of Holly M. Simpkins (“Simpkins Decl.”) as Exhibit 1, with the new allegations

23   reflected in redline.

24                                          BACKGROUND

25            Defendant Bryan Garcia Cruz and Mr. Andino leaked more than a dozen images from the

26   unreleased Pokémon Sword and Shield: The Official Galar Region Strategy Guide (“Strategy


      MOTION FOR LEAVE TO FILE SECOND                                        Perkins Coie LLP
      AMENDED COMPLAINT                                                1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) –1                                               Phone: 206.359.8000
     150031453.2                                                            Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 29 Filed 11/05/20 Page 2 of 5




 1   Guide”). The Strategy Guide was created to accompany the release of two highly anticipated
 2   video games, Pokémon Sword and Pokémon Shield. After the leaks, on November 22, 2019,
 3   TPCi sued then-anonymous John/Jane Doe Defendants. Dkt. No. 1. On March 26, 2020, TPCi
 4   amended its complaint to name Mr. Garcia. Dkt. No. 17. The next day, TPCi sent a letter to Mr.
 5   Garcia requesting that he waive service. Mr. Garcia returned the waiver of service on May 18,
 6   2020. Dkt. No. 22.
 7            Since then, TPCi has continued its investigation focusing on determining the identities
 8   and roles of others that were involved in the leaks. Simpkins Decl. ¶ 2. As a result of that
 9   continued investigation, TPCi recently received information regarding Mr. Andino’s role in
10   leaking pictures of the Strategy Guide. Id. ¶ 3, Ex. 1 ¶¶ 31–36. TPCi now seeks this Court’s
11   leave to file a second amended complaint naming Mr. Andino as a defendant and outlining his
12   participation in the theft and unlawful dissemination of TPCi’s trade secrets.
13                                              ARGUMENT
14            Federal Rule of Civil Procedure 15(a)(2) provides that district courts “should freely give
15   leave [to amend] when justice so requires.” This rule reflects a policy that favors amendment of
16   pleadings. Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 933 (9th Cir. 2007); Yohanes v.
17   James River Ins. Co., No. C20-101 MJP, 2020 WL 4339281, at *2 (W.D. Wash. July 28, 2020).
18   Rule 15’s implementation of this policy facilitates a decision on the merits rather than on
19   procedural technicalities. Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987). Accordingly,
20   leave to amend should be granted with “extreme liberality.” DCD Programs, Ltd. v. Leighton,
21   833 F.2d 183, 186 (9th Cir. 1987). Rule 15 contemplates that leave should be granted “unless
22   amendment would cause prejudice to the opposing party, is sought in bad faith, is futile, or
23   creates undue delay.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir.
24   1992); Yohanes, 2020 WL 4339281, at *2 (granting leave to amend complaint to add new party
25   after deposition testimony revealed new facts about that party’s involvement). Of these,
26

      MOTION FOR LEAVE TO FILE SECOND                                            Perkins Coie LLP
      AMENDED COMPLAINT                                                   1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) –2                                                  Phone: 206.359.8000
     150031453.2                                                               Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 29 Filed 11/05/20 Page 3 of 5




 1   prejudice is the most critical factor. United States v. Pend Oreille Pub. Util. Dist. No. 1, 926
 2   F.2d 1502, 1511 (9th Cir. 1991). Delay alone, without prejudice, is not a proper ground for
 3   denial of leave to amend. Id.
 4            TPCi should be granted leave to file a second amended complaint because none of the
 5   reasons to deny leave is applicable here. The case is now ready to proceed on the merits given
 6   TPCi’s identification of the two key players in the Strategy Guide leaks: Mr. Andino and Mr.
 7   Garcia. See Simpkins Decl. ¶ 3, Ex. 1 ¶¶ 31–39. The proposed amendment does not prejudice
 8   Mr. Andino because he will have every opportunity to fully litigate his defense. Discovery has
 9   not yet begun as the parties have not held the Fed. R. Civ. P. 26(f) conference or filed the Joint
10   Status Report. See Dkt. No. 28. And, this amendment is not sought in bad faith or the result of
11   undue delay. TPCi diligently investigated this matter despite challenges posed by the pandemic.
12   Dkt. Nos. 5, 11; Simpkins Decl. ¶¶ 2–3. Finally, the proposed amendment is not futile. The
13   proposed Second Amended Complaint contains allegations regarding Mr. Andino’s role as the
14   individual who took pictures of the then-unreleased Strategy Guide and disseminated them. See
15   Simpkins Decl., Ex. 1 ¶¶ 31–36. Leave to amend will thus permit this case to proceed on the
16   merits against the responsible parties in a single proceeding, thereby promoting judicial economy
17   and efficiency.
18                                             CONCLUSION
19            For the reasons set forth above, the Court should grant TPCi leave to file its Second
20   Amended Complaint.
21

22

23

24

25

26

      MOTION FOR LEAVE TO FILE SECOND                                           Perkins Coie LLP
      AMENDED COMPLAINT                                                   1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) –3                                                  Phone: 206.359.8000
     150031453.2                                                               Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 29 Filed 11/05/20 Page 4 of 5




 1
     DATED this 5th day of November, 2020        By: s/Holly M. Simpkins
 2                                               Holly M. Simpkins, WSBA No. 33297
 3                                               Lauren W. Staniar, WSBA No. 48741
                                                 Jacob P. Dini, WSBA No. 54115
 4                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 5                                               Seattle, WA 98101-3099
                                                 Telephone: 206.359.8000
 6                                               Facsimile: 206.359.9000
                                                 Email: HSimpkins@perkinscoie.com
 7                                               Email: LStaniar@perkinscoie.com
                                                 Email: JDini@perkinscoie.com
 8
                                                 Attorneys for Plaintiff
 9                                               The Pokémon Company International, Inc.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      MOTION FOR LEAVE TO FILE SECOND                                  Perkins Coie LLP
      AMENDED COMPLAINT                                          1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) –4                                         Phone: 206.359.8000
     150031453.2                                                      Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 29 Filed 11/05/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that they served a copy of the foregoing Motion for
 3   Leave to File Second Amended Complaint to the following via U.S. Mail, postage prepaid,
 4   before the hour of 5:00 pm, on November 5th, 2020:
 5
               David Andino Maisonave
 6             221 W Laurel Street
               Willard, OH 44890-1342
 7

 8                                                        s/Vanessa Salinas
                                                          Vanessa Salinas
 9                                                        Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                   Perkins Coie LLP
      (No. 19-cv-1911MJP) –1                                             1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     150031453.2                                                              Fax: 206.359.9000
